708 N.W.2d 441 (2006)
Daniel MAGUSIN, Plaintiff-Appellant,
v.
FORD MOTOR COMPANY and Second Injury Fund, Defendants-Appellees.
Docket Nos. 125594 & (43), COA No. 248663.
Supreme Court of Michigan.
February 2, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties is considered, and the application for leave to *442 appeal is DISMISSED without costs and without prejudice to its being reinstated at the request of either party in the event redemption proceedings fail to resolve the case.